UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4374
TERRANCE ORLANDO DAVIS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                            (CR-01-271)

                  Submitted: November 27, 2002

                      Decided: December 17, 2002

     Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. John Eric Evenson, II, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. DAVIS
                              OPINION

PER CURIAM:
   Terrance Orlando Davis pled guilty to one count of conspiracy to
possess with intent to distribute and to distribute more than 500 grams
of cocaine, in violation of 21 U.S.C. § 846 (2000). The district court
sentenced him to 120 months in prison. Davis now appeals. His attor-
ney has filed a brief pursuant to Anders v. California, 386 U.S. 738
(1967), stating that in his opinion there are no meritorious issues for
appeal but asserting that Davis’ guilty plea was not knowing and vol-
untary because the district court failed to advise him at the Fed. R.
Crim. P. 11 hearing about the elements of the offense. Davis was
advised of his right to file a pro se supplemental brief but declined to
do so. For the reasons that follow, we affirm.
   Davis contends that his guilty plea was not knowing and voluntary
because the district court failed to inform him of the critical elements
of the crime with which he was charged. Because Davis never sought
to withdraw his guilty plea in the district court, his claim is reviewed
for plain error. United States v. Martinez, 277 F.3d 517, 524, 527 (4th
Cir.), cert. denied, 123 S. Ct. 200 (2002). Failure to explain the ele-
ments or nature of the offense during the Rule 11 hearing is per se
error. United States v. Carter, 662 F.2d 274, 276 (4th Cir. 1981). We
find that the error did not affect Davis’ substantial rights, however,
because the elements were set out in the written plea agreement that
he signed and he stated under oath at the Rule 11 hearing that he read
the agreement and understood its contents. Cf. United States v. Goins,
51 F.3d 400, 402-04 (4th Cir. 1995).
   We have reviewed the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
Accordingly, we affirm. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.
                                                           AFFIRMED